Citation Nr: 0202136	
Decision Date: 03/06/02    Archive Date: 03/15/02

DOCKET NO.  95-25 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Evaluation of sleep apnea, currently rated as 30 percent 
disabling.

2.  Evaluation of a deviated nasal septum, currently rated as 
10 percent disabling.

3.  Entitlement to an increased rating for bilateral hearing 
loss disability, currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from February 1953 to 
January 1957, and from June 1959 to February 1978.

This case initially came before the Board of Veterans' 
Appeals (the Board) on appeal from an October 1996 rating 
decision rating decision of the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision, service connection for sleep apnea and for a 
deviated nasal septum was denied and a 60 percent evaluation 
for bilateral hearing loss disability was confirmed and 
continued.  

In May 1999, the Board considered the appeal.  The Board 
granted service connection for a deviated nasal septum and 
remanded the appeals regarding service connection for sleep 
apnea and for an increased rating for bilateral hearing loss 
disability for further development.  In June 1999, the RO 
implemented the Board's decision and assigned a 10 percent 
evaluation for deviated nasal septum.  After further 
development, the RO also granted service connection for sleep 
apnea in a February 2000 rating decision and assigned a 30 
percent evaluation.  The appellant has since perfected 
appeals as to the assigned evaluations for sleep apnea and 
deviated nasal septum.  Grantham v. Brown, 114 F.3d 1156, 
1158-59 (Fed.Cir. 1997).  Therefore, the issued perfected for 
appellate review are evaluations of the assigned ratings 
given at the time service connected was granted for sleep 
apnea and deviated nasal septum, and whether the appellant is 
entitled to an increased rating for service connected 
bilateral hearing loss disability.



FINDINGS OF FACT

1.  Sleep apnea is currently manifested by the medical 
recommendation for the use of continuous positive airway 
pressure during sleep.

2.  A deviated nasal septum is currently manifested by 
complete blockage on the right and a patent nasal passage on 
the left.

3.  Bilateral hearing loss disability is currently manifested 
by total deafness on the left and inconsistent results of 
audiometric testing in the right ear, with results that are 
indicative of a VII to a XI level of hearing impairment.  
Pseudohypacusis has been suggested.


CONCLUSIONS OF LAW

1.  Sleep apnea is 60 percent disabling.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.7, 4.97; 
Diagnostic Code 6847 (2001).

2.  The maximum schedular evaluation has been assigned for 
deviated nasal septum.  No allegation of error of fact or law 
remains.  38 U.S.C.A. § 7105(d)(5) (West 1991); 38 C.F.R. 
§ 4.97; Diagnostic Code 6502 (2001).

3.  Bilateral hearing loss disability has not been shown to 
have worsened.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 
C.F.R. § 4.85 Diagnostic Codes 6100 to 6110 (1998); 38 C.F.R. 
§§ 4.85, 4.86; Diagnostic Code 6100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time the appellant first filed his claims, 
VA's duties have been fulfilled.  

The duty to notify the appellant and his representative of 
any information and evidence needed to substantiate and 
complete a claim has been met.  38 U.S.C.A. §§ 5102, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45620, 45632 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  By virtue of 
the rating decisions, and the numerous Statements of the Case 
and Supplemental Statements of the Case issued during the 
pendency of this appeal, the appellant and his representative 
have been furnished with the criteria for evaluating the 
claimed disabilities and given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claims for an increased rating.  VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed. 

The duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim has been met.  38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant, in fact, it appears 
that all evidence identified by the appellant relative to 
this claim has been obtained and associated with the claims 
folder.  Service medical records were previously obtained and 
associated with the claims folder.  We have reviewed the May 
1999 Remand instructions.  With regard to the treatment 
received since service as identified by the appellant, we 
note that in May 1994, the RO obtained all of the available 
treatment records from the Air Force Hospital at Maxwell AFB 
from December 1977 and forward.  In June 1997, the VA Medical 
Center at Birmingham forwarded all of their treatment 
records.  It does not appear that the Social Security 
Administration records were obtained.  However, these were 
requested in reference to the claim for a total rating based 
on individual unemployability which has been granted.  
Furthermore, we note that Social Security Administration 
benefits have been granted with respect to the appellant's 
hearing disability and the Social Security Administration 
audiology testing is of record.  Private medical evidence is 
of record.  The appellant has not referenced any unobtained 
evidence that might aid in substantiating the claim or that 
might be pertinent to the bases of the denial of the claim.  
The transcript of the hearing conducted before the RO in 
October 1997 has been associated with the claims folder.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45620, 45632 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)(4)).  The appellant was 
afforded multiple VA examinations in 1996, 1998, and 1999 
that specifically addressed the level of disability 
associated with his service connection disabilities.

In the circumstances of this case, a remand because of the 
passage of the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (Remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  

With regard to the ratings assigned for sleep apnea and a 
deviated nasal septum, we note that at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as "staged" 
ratings.  Fenderson v. Brown, 12 Vet. App. 119 (1999).  We 
conclude that the conditions addressed have not significantly 
changed since service connection was granted, and that 
uniform ratings are appropriate in this case.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2001).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2001); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  With 
regard to the evaluations for service connected sleep apnea 
and deviated nasal septum, while all of the evidence has been 
reviewed, the most probative is that immediately prior to and 
after the 1994 septoplasty at which time the appellant began 
complaining of sleep problems and was first diagnosed with 
sleep apnea.  

Lay testimony is competent only when it regards the readily 
observable features or symptoms of injury or illness.  Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994).  The appellant is 
competent to state that his condition is worse.  However, the 
training and experience of the medical personnel makes their 
findings more probative as to the extent of the disability.  
The Board assigns more probative value to the objective 
observations of trained medical personnel when compared to 
the subjective reports of interested parties. 

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant and his wife have testified before the RO and 
the appellant has submitted multiple statements in support of 
his claims.  In sum, the appellant argues that he is entitled 
to a 50 percent or a 100 percent rating for sleep apnea 
because he has to have and does have a continuous positive 
airway pressure machine.  The deviation in his nasal septum 
blocks the air passage on both sides of his nose and 
therefore it is severe and should be assigned at least a 30 
percent to a 50 percent evaluation.  His hearing loss 
disability should be evaluated as 100 percent disabling 
because the VA and the private audiological examinations all 
agree that he has no hearing in his left ear and a severe 
hearing loss on the right.

The appellant has also submitted statements with regard to 
his hearing tests at the VA Medical Center.  The appellant 
contends that he was fully cooperative in testing and that 
his failure to respond appropriately was a reflection of his 
severe hearing loss bilaterally.

Lay statements were submitted by the appellant, including 
statements from his wife, son, and other acquaintances.  In 
sum, these statements characterized the appellant's sleep 
apnea, snoring, and hearing loss disability as severe.

In 1994 the appellant underwent septoplasty for repair of a 
deviated nasal septum.  In August 1994 the right nostril was 
still congested and he reported decreased snoring.  In 
September 1994 follow-up notes, he reported that his snoring 
had decreased but that he still had right nasal congestion.  
He also reported fatigue, weight loss, and night sweats.  On 
examination there was a nasal septal defect to the right and 
the left side was clear.  In November 1995, the right nasal 
septal defect was noted as was inferior turbinate 
hypertrophy.  

The appellant participated in a sleep study in February 1996.  
He showed clear-cut apneas in the supine position and more 
hypopneas in the lateral position, however it caused a 
moderate degree of sleep disturbance.  The appellant refused 
to try continuous positive airway pressure as he had a 
feeling of suffocation.

A VA audiology examination was conducted in April 1996.  
Inconsistent results had been obtained in March and therefore 
the tests were repeated.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
75
80
85
85
LEFT
NR
NR
NR
NR
NR

Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and of 0 percent in the left ear.  
The examination was conducted by a physician due to the 
history of ear surgeries.  Profound sensorineural hearing 
loss was found in the left ear and severe sensorineural 
hearing loss was found in the right ear.  The tests showed a 
15 to 20 dB improvement as compared to examination in March 
1996.  They showed a significant improvement in the 
discrimination ability in the right ear.  The test results 
were only felt to be a fair indication of auditory acuity.

A separate ear, nose, and throat examination was also 
conducted.  The appellant reported gradual worsening of the 
hearing in his right ear.  On examination the nasal septum 
was markedly deviated to the right anteriorly.  The pure tone 
audiogram had revealed no response in the left ear.  In the 
right ear the full frequency average was 81 dB to air 
conduction.  Bone conduction in the right ear was 
approximately 60 dB across the frequency threshold.  However, 
the speech awareness threshold in the right ear was 64 dB, 
which suggested that the pure tone levels might be 
artificially elevated.  This was also suggested by the 
results in the left ear.  Speech discrimination in the right 
was 76 percent to live voice.  Comparing these results with 
the last rating audiogram obtained approximately one-year 
prior, the examining physician concluded that there was no 
significant change in the pure tone averages in either ear 
since the last examination.  There was inter-test 
inconsistency, which indicated possible artificial elevation 
of pure tone thresholds.  Mild to moderate sleep apnea had 
been found during a sleep study.

The appellant has submitted private audiological examination 
reports.  Some of these reports consisted of uninterpreted 
graphic representation of audiometric data.  The Board may 
not interpret graphical representations of audiometric data.  
See Kelly v. Brown, 7 Vet. App. 471 (1995).  In an April 1996 
report, the private examiner indicated that the appellant 
appeared to exhibit bilateral profound sensorineural hearing 
loss, all with vibrotactile responses to bone conduction 
stimuli at low frequencies.  

In a private audiological report conducted in September 1996, 
a tactile response was reported at 500 HZ.  The remainder of 
the results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
TR
110
115
X
120
LEFT
NR
NR
NR
NR
NR

Speech audiometry was not reported. 

A VA audiological examination was conducted in July 1998.  
The results were not felt to represent true organic acuity 
bilaterally.  The appellant could repeat partial words at a 
level of 65 dB in the right ear.  He would not respond to 
words in the left ear.  However, he could follow commands and 
answer questions at 70 dB in the right ear.  The results were 
not otherwise reported.  They were said to be similar to 
results previously obtained on many test dates.  All previous 
tests in that office were felt to represent fair to poor 
reliability.

A private audiological examination in September 1998, the 
audiologist noted no response at all in the left ear.  Speech 
discrimination was 110 percent in the right ear.

VA Medical Center records dated in July 1999 recommended a 
revision septoplasty and the use of continuous positive 
airway pressure.

On the authorized audiological evaluation in July 1999, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
115
115
105
115
NR
LEFT
DNT
DNT
DNT
DNT
DNT

Speech discrimination could not be tested due to profound 
hearing loss.

A VA audiological examination was conducted in August 1999.  
The appellant's chief complaint was that his hearing had 
deteriorated.  He had been a patient in that service for many 
years.  The results of his numerous hearing tests had been 
inconsistent.  He had been issued hearing aids.  As he began 
the session, he questioned the quality and calibration of the 
equipment and stated he had never had inconsistent results 
anywhere else.  The physician reviewed the previous 
examinations as well as the previous lack of interest, 
reliability and uncooperativeness of the appellant.  An extra 
amount of time was spent explaining the testing procedure and 
what was expected of the appellant.  He was asked to repeat 
the instructions, which he did with 100 percent accuracy.  He 
exhibited no problems with speech discrimination during the 
conversational and instructional activity prior to testing.  
Otoscopic examination revealed a clear right and left ear 
canal.  Tympanogram suggested right middle ear pathology.  
During speech threshold testing he was able to carry on a 
conversation at 70 dB but could not repeat even one syllable 
of the responding words at 100 dB.  He was reinstructed and 
repeated the instructions accurately, but would not respond 
to the testing.  He should have reported tactile responses 
for the lower frequencies but did not respond.  Another 
audiologist who had never worked with the appellant was 
called in to take over the testing.  No previous testing or 
results were discussed with the second audiologist, other 
than that the current results were felt to be invalid.  
Audiometric testing by the second examiner was felt to be 
invalid.  The appellant was informed that the speech 
reception threshold test was a detection test, however he 
refused to respond unless he understood the word.  He was not 
able to consistently perform and thus the test was 
terminated.  The testing did not yield any audiometric data 
that could be used to rate the appellant.  It was felt that 
he had significant hearing loss, however due to his lack of 
cooperation, the degree of loss could not be defined.  It was 
recommended that he not return to that service for further 
testing.

A VA nose and sinus examination was conducted in August 1999.  
On examination the nose was severely deviated to the right 
side with a band anteriorly.  There were no polyps or 
purulence.  The left nasal cavity was completely patent.  He 
had a sleep study in the past and it had been recommended 
that he be maintained on continuous positive airway pressure 
for sleep apnea.  However, he could not tolerate continuous 
positive airway pressure due to the nasal obstruction and 
deviated nasal septum.  His severe septal deviation to the 
right obviously obstructed nasal airflow and would be an 
impediment to the use of continuous positive airway pressure.

A VA examination was conducted in October 1999 for sleep 
apnea.  The appellant's wife accompanied him to the 
examination and reported that she was able to count to 
between 90 and 130 seconds where he did not breathe in his 
sleep.  The appellant reported that the continuous positive 
airway pressure machine was not tolerable because he was 
unable to breathe while he wore it due to his deviated nasal 
septum.  The appellant had previously suffered a myocardial 
infarction.  His history was strongly suggestive of sleep 
apnea.

On the authorized audiological evaluation in October 1999, 
pure tone threshold testing bilaterally revealed no 
consistent responses in either ear in all levels.  Speech 
audiometry revealed speech recognition ability of 76 percent 
in the right ear.  Monitored live voice word recognition was 
88 percent.  Left ear word recognition could not be obtained.  
The type and degree of hearing loss could not be determined.  
Audiometric test results were not felt to represent true 
hearing acuity.  The appellant was able to have conversation 
without the use of amplification during the care history at 
normal conversational levels.  He was able to respond and 
follow commands at 70 dB levels through the audiometer.  No 
consistent responses were given during pure tone testing.  He 
would not respond to pulsing pure tone unless the pure tones 
were presented for several seconds.  He was believed to have 
pseudohypacusis.

In January 2000, VA Medical Center records documented an 
order for a continuous positive airway pressure machine for 
the appellant.

The Board also notes that in February 2001, the RO granted 
service connection for coronary heart disease as secondary to 
service connected sleep apnea.  On VA examination in October 
2000, the examiner concluded that the appellant's obstructive 
sleep apnea was a very significant contributor to his 
coronary artery disease and cardiac problems.  The appellant 
had suffered a myocardial infarction in January 1999 and had 
undergone coronary artery bypass grafting.

Sleep apnea.

Sleep apnea syndrome (obstructive, central or mixed), with 
chronic respiratory failure with carbon dioxide retention or 
cor pulmonale, or; requiring a tracheostomy, is assigned a 
100 percent evaluation.  When sleep apnea requires the use of 
a breathing device such as a continuous positive airway 
pressure machine, a 50 percent evaluation is warranted.  With 
persistent daytime hypersomnolence, a 30 percent evaluation 
is warranted.  When asymptomatic but with documented sleep 
disorder breathing, a noncompensable evaluation is assigned.  
38 C.F.R. § 4.97; Diagnostic Code 6847 (2001).

The evidence supports an increased evaluation based on the 
requirement for the use of continuous positive airway 
pressure.  It is unclear from the evidence whether the 
appellant is actually using continuous positive airway 
pressure, however the evidence establishes that it has been 
recommended.  Therefore, we hold that his sleep apnea 
disability more nearly approximates the criteria required for 
the higher rating.  38 C.F.R. § 4.7 (2001).

The preponderance of the evidence is against a higher 
evaluation.  Competent evidence of chronic respiratory 
failure with carbon dioxide retention or cor pulmonale has 
not been presented.  In the absence of this evidence, the 
preponderance of the evidence is against the higher 
evaluation.

Deviated nasal septum.

Deviation of the nasal septum, traumatic only, is assigned a 
10 percent evaluation with 50 percent obstruction of the 
nasal passage on both sides or complete obstruction on one 
side.  38 C.F.R. § 4.97; Diagnostic Code 6502 (2001).

The medical evidence has established complete obstruction of 
only one side of the nose.  Therefore, the evidence supports 
the current evaluation.  Furthermore, the appellant is in 
receipt of the maximum schedular evaluation for this 
disability.  There is no further provision for a higher 
evaluation for this disability.  A further discussion of the 
facts would serve no useful purpose, since there is no legal, 
"actual or potential" entitlement to an increased 
evaluation for deviated nasal septum.  Mintz v. Brown, 6 Vet. 
App. 277, 283 (1994).

Bilateral hearing loss disability.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiological tests 
in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service- connected defective hearing, the rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. §§ 4.85 and Part 4, Diagnostic 
Code 6100 (2001).

The Board notes that the regulations governing hearing loss 
disabilities were amended on June 10, 1999.  When a 
regulation changes after a claim has been filed but before 
the appeal process has been completed, the version most 
favorable to the claimant will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  See 38 U.S.C.A. § 5110.  Although 
the Diagnostic Code provisions have changed, the general 
method for evaluating hearing loss disability have not except 
for the provisions of 38 C.F.R. § 4.86 (2001), which applies 
to exceptional patterns of hearing impairment.  When the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a) (2001).  
Since the revised criteria provide for use of the higher 
evaluation, we hold that the revised criteria are more 
favorable to the appellant.

However, the effective date of an award based upon a new 
regulation cannot be prior to the effect date of the act or 
administrative issue.  See Green v. Brown, 10 Vet. App. 111, 
117 (1997).  If the amended regulation is more favorable to 
the appellant, an increased rating based on a favorable 
change in the regulation can be retroactive to but no earlier 
than the effective date of the change.  In other words, for 
increased ratings based on the implementation of new 
criteria, the effective date of the increased evaluation 
cannot precede the effective date of the new criteria.  The 
Board is to apply the prior version of the regulation to rate 
the veteran's disability for any period preceding the 
effective date of the amendment.  See VAOPGPREC 3-2000 (April 
10, 2000).  

The Court has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Audiometric testing 
has resulted in numeric designations that produce anywhere 
from a 60 percent evaluation to a 100 percent evaluation 
under both the pre-June 1999 and the post-June 1999 criteria.  
38 C.F.R. § 4.85 Diagnostic Codes 6100 to 6110 (1998); 
38 C.F.R. §§ 4.85, 4.86; Diagnostic Code 6100 (2001). 
However, the Board has been presented with unreliable 
audiometric testing and pseudohypacusis has been suggested.  
Therefore, we do not believe that his bilateral hearing loss 
disability approximates the higher rating or that worsening 
has been shown.  The appellant has performed in an 
inconsistent fashion during all of the VA audiometric 
testing.  Therefore, we afford a low degree of probative 
value to the testing that has suggested the appellant's 
hearing loss disability has actually worsened.  Rather, we 
afford a high degree of probative value to the VA examination 
conducted in August 1999 that was based on the opinion of 
multiple audiologists and physicians.  This report included a 
detailed account of how the appellant was instructed and went 
to great length to explain the inconsistencies in the 
results.  The most favorable conclusion that we can draw from 
this examination is that the appellant has a significant 
hearing loss disability, for which he is currently 
compensated.  The private audiologic evaluations only 
provided evidence that the appellant had severe sensorineural 
hearing loss, for which he is currently compensated.  We have 
been presented with no reliable evidence that his bilateral 
hearing loss disability approximates the higher evaluation 
and based on the appellant's lack of cooperation with 
multiple VA examiners, no reason to believe that further 
testing would corroborate his claim.  The evidence does not 
establish with any degree of probative value that his 
bilateral hearing loss disability should be afforded the 
higher rating.  Therefore, the preponderance of the evidence 
is against the claim, and an increased evaluation is not 
warranted.  The appellant's testimony and other lay testimony 
do not serve a basis for the award of an increased 
evaluation.  38 U.S.C.A. § 5107, Lendenmann, 3 Vet. App. at 
349.

Extraschedular consideration.

In an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2001).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).  The schedular criteria and currently assigned 
evaluations for sleep apnea, deviated nasal septum and 
bilateral hearing loss disability are adequate as the case 
does not present an exceptional or unusual disability picture 
so as to render impractical the application of the regular 
schedular standards.  The assignment of a high schedular 
evaluation is recognition of substantial interference with 
employment.  However, competent, objective evidence of 
frequent periods of hospitalization for any of these 
disabilities has not been shown.  The appellant is currently 
in receipt of a total rating based on individual 
unemployability based on all of his service connected 
disabilities.  Although he has alleged that he became 
unemployed primarily due to his hearing loss disability, 
based on the lack of reliable evidence regarding that 
disability, there is no basis for the assignment of an 
extraschedular evaluation.


ORDER

A 60 percent evaluation for sleep apnea is granted, subject 
to the controlling regulations applicable to the payment of 
monetary awards.  An increased rating for a right deviated 
nasal septum is denied.  An increased rating for bilateral 
hearing loss disability is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

